Case 1:20-cv-02663-RA-BCM
  Case                     Document
        1:20-cv-02663-RA Document 32 33Filed
                                          Filed 06/29/20Page
                                             06/26/20     Page
                                                             1 of1 3of 3
Case 1:20-cv-02663-RA-BCM
  Case                     Document
        1:20-cv-02663-RA Document 32 33Filed
                                          Filed 06/29/20Page
                                             06/26/20     Page
                                                             2 of2 3of 3




                                                 December 29, 2020
 11:00 a.m.
Case 1:20-cv-02663-RA-BCM
  Case                     Document
        1:20-cv-02663-RA Document 32 33Filed
                                          Filed 06/29/20Page
                                             06/26/20     Page
                                                             3 of3 3of 3




       June 29, 2020
